Citation Nr: 1451955	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-08 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for glaucoma.

2.  Entitlement to service connection for cataracts.

3.  Propriety of a reduction from a 10 percent rating to a 0 percent rating for diabetic retinopathy.

4.  Entitlement to an increased rating for diabetic retinopathy.

5.  Entitlement to an increased rating for diabetes mellitus, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran had active military service from January 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and February 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which, respectively, denied an increased rating for diabetes, denied an increased rating for diabetic retinopathy, and instead reduced the Veteran's disability rating from 10 percent to 0 percent for diabetic retinopathy, effective November 9, 2009, declined to reopen the previously denied claim for service connection for glaucoma, and denied service connection for cataracts.  In July 2010, the Veteran filed a notice of disagreement to the November 2009 rating decision, disagreeing with the evaluation assigned for his diabetes and with the reduction of rating for his diabetic retinopathy.  In February 2011, the Veteran filed a notice of disagreement with regard to the claim to reopen the previously denied claim for service connection for glaucoma.  He did not state disagreement with the denial of the claim for service connection for cataracts.  However, both claims were addressed in the corresponding March 2012 statement of the case, the Veteran properly appealed both claims in his April 2012 Form 9.  In January 2013, the Veteran testified at a hearing before the Board.

The issues of entitlement to an increased rating for diabetes mellitus, the propriety of reduction and increased rating for diabetic retinopathy, as well as for service connection for glaucoma and cataracts, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2002 rating decision, the RO denied service connection for glaucoma.  The Veteran did not appeal that decision and it is therefore final.
 
2.  The evidence added to the record since the last final decision in April 2002 is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim for service connection for glaucoma, and creates a reasonable possibility of an allowance of the claim.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision that denied the claim for service connection for glaucoma is final.  38 U.S.C.A. § 7104(b) (West 2002); 38. C.F.R. § 20.1100, 20.1104 (2014). 

2.  New and material evidence has been received to reopen the claim for service connection for glaucoma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the Veteran's claim of entitlement to service connection for glaucoma in an April 2002 rating decision.  The Veteran did not appeal the rating decision and thus it is final.  38 U.S.C.A. §§ 7103; 38 C.F.R. § 20.1103. 

Although the RO determined in an February 2011 rating decision that new and material evidence sufficient to reopen the claim for glaucoma had not been submitted, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant   Id. 

By way of history, in an April 2002 rating decision, the claim for service connection for glaucoma was denied.  The RO based that decision on a March 2002 VA examination in which the examiner concluded that the Veteran's glaucoma was due to age in persons with a predisposition due to their heritage, rather than to the Veteran's diabetes.

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in July 2010.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, VA and private treatment records, and the Veteran's own statements.  Those records showed that the Veteran was noted to suffer from glaucoma in both eyes as early as 1996, and that in October 2000, he had a diagnosis of severe, primary open angle glaucoma, in the right eye.  March 2002 VA examinations noted that the Veteran had had diabetes since around 1994.  He was diagnosed with end stage glaucomatous optic nerve damage in the right eye and advanced glaucomatous cupping in the left eye, status post right trabeculectomy.  

In support of his application to reopen the claim, the Veteran submitted statements as to his belief that his glaucoma was caused or aggravated by his diabetes mellitus, and was not due to his heritage.  He stated that no one in his family had suffered from glaucoma.  Since he filed his claim, the VA obtained three VA examinations to assess his current eye disabilities, in part because he has also appealed the issue of entitlement to an increased rating for diabetic retinopathy.  A review of those examinations show that in May 2012, a VA examiner explained to the Veteran that the current literature refuted the Veteran's theory that his glaucoma was related to his diabetes, and that there had not been any definitive evidence to show that there was a direct correlation to diabetes.   However, a VA opinion has not been obtained as to whether the Veteran's diabetes has aggravated his glaucoma, as he alternatively contends. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Thus, in accordance with Shade, the Board finds that the duty to assist has been triggered, in that the Veteran has contended an alternate theory of entitlement - that of aggravation, and such theory has not been discussed by a VA examiner.  Thus, the Board finds that new and material evidence has been received as defined by the law, and the claim is reopened. 




ORDER

As new and material evidence sufficient to reopen a claim for service connection for glaucoma has been received, the Veteran's previously-denied claim is reopened.


REMAND

Additional development is necessary prior to further disposition of the issues of entitlement to an increased rating for diabetes mellitus, the propriety of reduction and increased rating for diabetic retinopathy, as well as for service connection for glaucoma and cataracts.

The Veteran contends that his glaucoma was caused or aggravated by his service-connected diabetes.  The record reflects that in March 2002, a VA examiner attributed the Veteran's glaucoma as age-related in individuals with the hereditary predisposition.  In May 2012, a VA examiner explained to the Veteran that the current literature had not shown any definitive evidence of a direct correlation between diabetes and glaucoma.  However, neither examiner provided an opinion as to the question of aggravation.  Thus, on remand, such opinion should be obtained.

The Veteran contends that his cataracts, status post extraction, were also caused or aggravated by his diabetes.  The VA records demonstrate a diagnosis of early onset cataracts, bilaterally, and also document that the Veteran underwent cataract surgery most likely in 2007.  To date, there is no opinion as to whether the Veteran's cataracts were caused or aggravated by his service-connected diabetes mellitus as he contends.  Therefore, such an opinion should be obtained on remand.

In light of the eye examination being requested on remand for the above service connection claims, the Board also finds that remand is appropriate for the issue of increased rating, and propriety of reduction, for diabetic retinopathy.  The most recent VA examination as to that issue is dated in 2012.  That examination is not necessarily stale, however, on that examination, no diabetic retinopathy was found.  On July 2011 VA examination, mild diabetic retinopathy was diagnosed.  Thus, it is unclear whether the Veteran suffers from diabetic retinopathy and, if so, the extent of the disability.

Finally, with regard to the Veteran's claim for increased rating for diabetes, the Veteran contends that his activities have been regulated and he meets the criteria for the higher 40 percent rating.   On May 2012 VA examination, the examiner checked the box of "yes" to the question of whether the Veteran's activities were regulated as part of medical management of his diabetes, stating that the Veteran could do a certain amount of walking.  The Veteran had reported to the examiner that he used to be able to go to the gym but had not been able to since he fell in 2010.  A review of the VA treatment records shows that the Veteran was encouraged to exercise three or more times per week in 2008.  The records do not otherwise demonstrate that his activities had been regulated to manage his diabetes. It is therefore unclear whether the 2012 VA examiner was merely documenting the Veteran's reported personal regulation of activities, or if his activities had in fact been regulated by a physician to manage his diabetes.  In that regard, it is unclear whether the Veteran has been specifically prescribed or advised to avoid strenuous occupational and recreational activities. 61 Fed. Reg. 20440, 20446 (May 7, 1996) (defining regulation of activities as used by VA in Diagnostic Code 7913).  See also 38 C.F.R. § 4.119, Diagnostic Code 7913.  Thus, clarification is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the etiology and current severity of the Veteran's eye disabilities.  The examiner should review the claims file and note that review.  A full and well-reasoned rationale must be provided for all opinions reached.  The examiner should address the following

a) Is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's service-connected diabetes  caused or aggravated his i) glaucoma and ii) cataracts. 

Aggravation is defined as a permanent worsening of the disease, rather than a temporary flare-up.

b)  Determine the current severity of the Veteran's diabetic retinopathy.

2.  Schedule the Veteran for a VA examination to assess the current severity of the Veteran's diabetes.  The examiner should determine whether the Veteran's diabetes has caused a medical prescription or advisement to avoid strenuous occupational and recreational activities, or has resulted in episodes of ketoacidosis or hypoglycemia, and, if so whether, the frequency and extent of those episodes.

3.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









							(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


